Order, Supreme Court, New York County (Martin Stecher, J.), entered October 11, 1994, which, in relevant part, denied the supplemental petition for expedited arbitration of a claim for advancement of expenses of defense in certain proceedings, unanimously affirmed, without costs.
A motion for an order directing the expedition of arbitration should be decided "on the basis of fairness and equity” (Matter of Salvano [Merrill Lynch, Pierce, Fenner & Smith] 200 AD2d 431, 432, lv granted, 83 NY2d 757). It was not an abuse of discretion to deny bifurcated and expedited consideration of the advance indemnification issue at bar, since it is anticipated that the full arbitration soon will be had, the parties have agreed to submit all of their disputes to arbitration, and the respondent employer has conceded on appeal that the arbitration panel would have the power to grant a bifurcated, expedited hearing of the advance indemnification issue if it sees fit. Concur—Sullivan, J. P., Wallach, Kupferman and Ross, JJ.